308 S.W.3d 335 (2010)
STATE of Missouri, Respondent,
v.
Sandrio DeJESUS-ANDUJAR, Appellant.
No. WD 70348.
Missouri Court of Appeals, Western District.
April 27, 2010.
Matthew Ward, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
*336 Before LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Sandrio DeJesus-Andujar appeals his conviction by a jury of unlawful use of a weapon, section 571.030.1(4) RSMo, for which he was sentenced to four years' imprisonment. Affirmed. Rule 30.25(b).